BY THE COURT.
The court can notice no other party defendant in this cause but Tai-man, the tenant in possession; who was liable for the costs at least, although his term expired before the trial could take place. It was therefore essential to the regularity of the proceedings, that the declaration should have been served on the tenant in possession, although White, the landlord, might, upon motion, have been admitted a defendant. But the acknowledgment of the service by White, who was not a defendant in the action, was altogether irregular, and could not bind the tenant in possession.
Judgment, and the habere facias possessio-nem set aside.